Government Exhibit A
                                             AFFIDAVIT

      I, John W. Canning, after being first duly swom, depose and say:

                                             Introduction

        l.      Your affiant is a Special Agent with the Federal Bureau of Investigation ("FBI")

and has been so employed for approximately twelve years. Prior to employment with the FBI,

your alfiant was an Investigator with the Escambia County Sheriffs Office for approximately six

years as well as a Special Agent with the Drug Enforcement Administration.

       2.       As a Special Agent, your affiant has participated in the investigation of persons

suspected ofvarious violations of    Title l8 ofthe United States Code; to include wire fraud, money

laundering, bank fraud and various other white collar federal criminal violations, as well as

various cyber/child pomography and human/sex trafficking laws.

       3.       This affidavit is being submitted in support of a criminal complaint and arrest

warrant fbr David Clayton Williams (SSN                                        Your afllant submits

there is probable cause to believe that Williams is in violation of Title 8, United States Code,

Section 1324(a)(l XAXiii)    -   harboring illegal aliens for the purpose of commercial advantage or

private financial gain and Title 18, United States Code, Sections 1952(a)(3) and 1956(h)      - the
interstate travel/use   of a facility in aid of   racketeering and conspiracy    to commit   money

laundering.

       4.       This affidavit is also being submitted in support ofapplications for search warrants

to search Williams's massage parlors located at:

             A-1. 704 Massachusetts Avenue, Pensacola, Florida 32505

             A-2. 7055 Fairfield Drive, Pensacola, Florida 32505

              A-3.   127 N New   Warrington Road, Pensacola, Florida 32506
             A-4. 126 Shell Avenue SE, Fort Walton Beach, Florida 32548 and

           A-5. 3268 Fordham Parkway, Gulf Breeze, Florida 32563

The above locations are more pa(icularly described in Attachments A-1 through A-5, which are

incorporated herein. Your affiant submits there is probable cause to believe that liuits and

evidence of violations of Title 8, United States Code, Section l32a(a)(l )(A)(iii) and Title 18,

United States Code, Sections 1952(aX3) and 1956(h), exists at the locations to be searched.

        5.       The statements contained in this affidavit are based on your affiant's knowledge

and experience, information provided to your affiant by Intemal Revenue Service             - Criminal

 Investigation Division 0RS-CI)                                                   Homeland Security

Investigations                                                  and other agents and officers from

federal, state, and local law enforcement agencies, your affiant's review            of   records, and

information provided by cooperating witnesses. This affidavit does not set forth every fact known

regarding the investigation; rather, it sets forth only lacts sufficient to establish probable cause.

                                       Initial Investisation

        6.       ln July 2017, the FBI received two anonymous tips through the National Human

Trafficking Hotline (NHTH). The NHTH tips                                      indicated the massage

parlors located at 7055 Fairfield Drive, Pensacola, Florida, and 1800 Beck Avenue, Panama

City, Florida, were possibly using under-aged females and offering sexual acts for additional

money during the massage sessions.

        7.       During an initial investigation by the FBI and the Panama City Police Department,

the use of a Confidential Informant (CI) confirmed sexual acts being offered in exchange for

money at 1800 Beck Avenue, Panama City, Florida. More specifically, the Panama             cily   Police

Department sent a CI to purchase a massage at 1800 Beck Avenue. Upon walking into the
business and requesting a massage, the CI was taken to a room. Shortly after the massage started,

the CI was offered sexual acts for additional money by an Asian female. The CI refused any

sexual acts, at which time the Asian female providing the massage continued for only a brief time

and then informed the CI the massage was complete. The CI then left the business without any

further interaction with the female.

       8.      Further investigation revealed that on or about March 6, 2017, Williams purchased

1800 Beck Avenue, Panama City, Florida, for $135,000 with a $50,000 down payment, as per

Bay County Clerk of Court records. On or about March 14, 2017, Williams filed Articles of

Organization for a Limited Liability Company for "1800 Beck Massage LLC" with the State of

Florida. Secretary of State, Division of Corporations, listing himself as a Registered Agent.

Williams also Iisred himsell'and   I            as   "Authorized Managers" 01'the Limitcd l.iability'

Company.l

                    7055 Fairfield Massaqe. LLC         -   7055 Fairfield Drive Location

       9.      During the instant investigation, your affiant learned about multiple past contacts

Williams had at 7055 Fairfield Massage, LLC, with local lan' enforcement. More specitrcally:


          a.   On or about October     3l,   2017   , the Escambia County Sherilf s Office   (ECSO)

               responded to 7055   Fairfield Drive, Pensacola, Florida, due to a complaint about

               possible prostitution at the business. Williams identified himself as a co-owner    of

               the business with                               Williams acknowledged he was going

               tkough   !                      Williams stated most ol the females working at the
     massage business were operating without a          license. While ECSO was present,

     Williams removed a      201   I   Spree Ultra-Light camper, which was owned and

     registered   to Williams, located behind the business (one of the NHTH tips

     previously received by the FBI indicated Asian females were living in an RV

     behind this business location).


b.   On or about December 27,2017, the ECSO responded to 7055 Fairfield Drive,

     Pensacola, Florida, in reference to a suspicious person complaint. Upon the ECSO

     arrival, Williams advised a deputy there had been several reports of prostitution

     occurring at the business and unlicensed therapists working there as wel[. Williams

     asked the deputy to accompany him inside the business in order to contact the three

     Asian female workers. While on scene. the ECSO deputy checked the

     identification and license information of all three females present in the business.

     The following is a list ofthe females present:


                                                               produced a State ofNew York

            identiflcation card bearing ,un',b.r   f.            as   uell   as US Emplol.ment


            C"rd   E                     anil Floritla l\'lassage l herapist licenre    f.
            which expired on0813112017.        !    tota the deputy she was an employee      of

            the business.

                                                                        produced    a   State of

            Calitbrnia identilication card bearing rrr,rb",      ],              as u'ell as US

            Employment Card                               and Florida Massage Therapist

            license   f       (non-practicing license).    !     tota the deputy she was an

            employee of the business.
                                                                               could not produce any

                           identification upon the deputy's request. A short while later. an unidentified

                           person, who n'as rel'erred to as a "fiiend." brought       !     her identification

                           documents.    !     produced Chinese Passpo.t          I                     and       LJS


                           Emplolment cord    E.                    *'hich erpired on07l24l17.            !also
                           produced Florida Massage Therapist ticense        f.                   !       told    tne

                           deputy she was an employee ofthe bustness.

          10.   Queries conducted by the Department of Homeland Security revealed the following

prior information as it related to each of the Asian females:

                 ヽ:              : Enc()untcrctl alitl stl卜 、
                                                            ctltlcnll)〔 1lrcstcd b、   illlnlitltlti()11()1 licitllト



         in Utah at a massage parlor that was under investigation for providing sex acts to customers.

                Il:   f:            lmmigration databases rellect    that!     is not eligible lo remain in

      the tJnited States and is subject to deportation; removability charges exist based on                   !
      overstaying the terms ofher visa. which expired on or about January 13, 2009.

                C,    I              applied for a visa in 2015 and was granted a visa and status to

      rcmain in thc tJnited States unti1 2025


                                             Other Locations

          11.   During the course        of the investigation, your affrant       discovered          a   parallel

investigation was being conducted by the FBI Pittsburgh (PG) Division. Through collaboration

with I-'BI PG Division, your alfiant learned that        I            was listed as an organizer and/or

associated with multiple massage parlors in Pennsylvania according to the State ofPennsylvania,

Bureau    oi Corporations.
        12.   Additionally, in 2016, as part ofa routine prostitution suppression detail, an FBI

PG Division, Task Force Office (TFO) made a local arrest for prostitution out of the Thai Massage

parlor, 39 West Main Street, Camegie, Pennsylvania, after he was offered a sexual act in exchange

fbr money. The location was associated u,ith    !       and Williams via records/images obtained

pursuant to a federal search that was executed on the Google account of Williams, which is

discussed in more detail below in paragraphs 32 - 39.

        13.   During the execution of the arrest, none of the Asian females at the business

possessed   any physical identification on their person, but rather produced pictures of

identification on their respective cell phones. All of the Asian females were living in the rooms

at the business in which they performed massages. Luggage and large amounts of United States

currency were located in the closets of the rooms.

       14. As the         investigation continued,      your affiant leamed that since        his

separation/divorce from                       Williams has been opening new Asian       massage

parlors across the State of Florida and elsewhere. However. it appears that Williams has now

been using nominees to conceal his ownership of the massage parlors and their corresponding

bank accounts. The following massage parlor locations were found to be associated with

Williams through law enforcement reporting, electronic federal search warrant results,       and

corporate and govemment records, amongst other things:
              ａ




                   7055 Fairfield Drive, Pensacola, Florida
              ｂ




                   704 Massachusetts Avenue, Pensacola, Florida
              ｃ




                   127 N New   Warrington Road, Pensacola, Florida
              ｄ




                   3268 Fordham Parkway, Gulf Breeze, Florida

              e.   126 Shell Avenue SE,   Fort Walton Beach, Florida
                    f.   2106 Drew Street #104, Clearwater, Florida

                    g.   10422 N Florida Avenue, Tampa, Florida

                    h.   1800 Beck Avenue, Panama City, Florida

                   i.    6240 Seminole Boulevard, Seminole, Florida

                   j.    232 Bay Street, Dalton Beach, Florida

                    k.   4689 N. Monroe Street, Tallahassee, Florida

                    l.   6715 Wilson Boulevard, Jacksonville, Florida

                         3082 S 3rd Street, Jacksonville, Florida

                         1832 S. University Boulevard, Jacksonville, Florida

                    0    68 1 7 Southpoint Parkway, Jacksonville,       Florida
                    ｐ




                         2l   I   SW 4th Avenue, Suite #5, Gainesville, Florida
                    ｑ




                         39 W. Main Street, Camegie, Pennsylvania
                    ｎ




                         1407 Peninsula Drive, Erie, Pennsylvania

                         1707 Hathaway Lane, Pittsburgh, Pennsylvania

                         639 Brown Avenue, Turtle Creek, Pennsylvania

                         30-32 Commercial Street, Braintree, Massachusetts

                    v.   696 Warrenton Road, Fredericksburg, Virginia2

                                         Division of Corporation Records
            ごう




                    Florida Division of Corporations records showed Massage in Pensacola LLC was

 established on or about March 19,2019. The records list the sole officer as                  f                 with

 an address      of704 Massachusetts Avenue, Pensacola, FL 32505. The status ofcompany is listed



2 Your afTiant anticipates that, simultaneous with the execution of the search warrants in the Northern
                                                                                                           District of
Florida as applied for herein, other search warrantt off             massage parlors rvill be executed in the Middle
District ofFlorida, the Westem District ofPennsylvania, and the Eastern District of Virginia.
as   "activc." F'lorida Department ol'Corporations records also shou,             I                   as the sole

officer of Asian Massage Tampa LLC with an address of 10422 N Florida Avenue, Tampa, FL

33612, established on or about February 26,2018. The status ofthe company is listed as "active."

Bank of America records show that an account ending in 2593 was opened in April 5,2018.

Immigration databases were queried and reflected that            f                 is residing in the United

States as a permanent resident.

            16.        Florida Department of Corporations records show that Asia Pro Walk in Massage

LLC was established on or about October 10. 2017. The records list the sole officer                    as      I
!    with an address of 127 N Nerv Warrington Road, Pensacola, FL 32506. The status of the

company is listed as "active." Bank of America records show that an account ending in 0616 was

opened      in       Pensacola, on or about october 12. 2017, Uy       I.               Homeland Security

Investigations         f         confirmed ttrat   f         is illegally present in the United States. The

bank records also list Asia Pro Walk in Massage LLC's address as 127 N New               Warrington Road,

Pensacola, FL 32506.

            17   .    Florida Department of Corporations records show that       All Pro Walk in Massage

LLC was established on or about September 22. 201 7. The records list the sole officer                as   !
■ ■ wih an addrcss of 126 Shdi Avenue SE,Fo                    WJton Beach,FL 32548 The status of

company is listed as "active." Bank ofAmerica records show that an account ending in 8477 was

opcnetl in l:ort Walton Beach. on or zrbout october 2. 2017. bv         f.                 The bank rccords

also list   All Pro Walk in Massage LLC's          address as 126 Shell Avenue SE,     Fort Walton Beach,

FL 32548.

            18.       Florida Department of Corporations records show that All Day Walk in Massage

LLC was eslablished on or about October 20.2017.               T'he records   list the sole officer   as    f
 f        with an address ol'3268 Fordham Parkwal, (iulf Breeze, F'L 32563. Ou or about

 Septerrbcr 20. 2018. an amendment rras tilcd rcmc,. ing          f               as an   ofllcer and replacing

 her uith      I         houerer the address renrains the sanie. 3268 Fortlham I'arknar',                  (iulf

 Breeze, FL 32563. The status ofcompany is listed as "active." Wells Fargo Bank records show

 that an account ending 5386 was opened in Mary Esther, FL, on or about October 23, 2017 , by

                     Thc bank rccords also list All Da) ヽ
                                                        Valk in ヽ4assagc           l l´ C｀   s addrcss as 3268

 Fordham Parkway, Gulf Breeze, FL 32563.

                                             Backpage.com Records


          19.      Based on your amant's training and experience, Backpage.com was an adult

 website prominently utilized to post advertisements for illicit commercial sex and was a website

 wherein sex traffickers frequently advertised adults and children for sex.


          20. [n November             2017, Backpage.com provided the FBI records regarding

 advertisements associated with telephone numbers provided to your affiant from FBI PG Division

 related to the instant human trafficking investigation. An analysis ofthe Backpage.com records

 revealed an additional twenty-five telephone numbers and five e-mail addresses associated with

 Backpage.com advertisements for various massage parlor locations directly tied to                   !       and

 Williams.


          2l   .   In April   201 8, the   FBI seized Backpage.com and affiliated websites as part of an

 ongoing criminal investigation involving conspiracy                  to facilitate prostitution and money
 laundering.3 However, just prior to Backpage.com being taken over by the FBI, Backpage.com




3 See https://wwwjustice.gov/opa./prljustice-department-leads-effort-seize-backpagecom-intemet-s-leading-forum-
prostitution-ads
provided a large volume of relevant records to the            FBI.   The Backpage.com records were

reviewed and analyzed, resulting in the following partial summary:


          a.   The total number of Backpage.com advertisements cormected to Williams and

               !      *as     approximately 6827.        Of the    approximate 6827 advefiisements,

               approximately 5274 were associated              with multiple locations in      Florida,

               approximately 1239 were associated with multiple locations in Pennsylvania, and

               approximately    3   l4 were associated with   one location in Virginia.

          b. The advertisements purchased by Williams and !                      totaled approrimately

               $63,952.57.

          c.   The advertisements consisted of describing "new cute girls," "getting your kinks

               rubbed out by an Asian hottie," and other such similar descriptions, which tended

               to focus on the Asian females and used sexually suggestive wording.

               Workers Associated with Multinle Massage Business Locations


       22.     During the course ofthe investigation, your affiant positively identified nurnerous

Asian females, all of whom purported to be employed as massage therapists at businesses owned,

operated or associated with   Williams    and,/or   f.        The identified Asian females have all had

direct contact with law enlbrcement based upon suspicion ofprostitution andior child abuse.


       23.     The Asian females are as follows:
Nine of the twelve Asian females maintained driver's licenses and./or identification cards issued

from the State ofNew York, which is a suspected source state for human trafficking from Asia.


        24.   According to various law enforcement reports, the following have been arrested for

prostitution one or more times:




                          i.   January 2016 Arrest in Jacksonville, Florida




                       ii.     September 201 1 Arrest in New York

                      iii.     September 2013 Arrest in New York

                      iv.      June 201 8 Arrest in Jacksonville. Florida




                      v Dccembcr 2010 Arrcstin Califonua
                      Ｖ




                               lanuary 2012 Arrest in New Jersey
                     Ｖ
                     ｌ




                               June 2013 Arrest in Maryland
                          V■ 1    January 2014 Arrest in New Jersey

                           lX     January 2014 Arrest in New York




                             Ｘ
                                  February 2015 Arrest in Maryland



                            Ｘ
                            ︲
                                  December 2015 Arrest in South Carolina



                           xii.   May 2018 Arrest in Utah



                          xiii.   June 201 8 Arrest in Jacksonville, Florida

        25.       All twelve of these Asian females arrived in the United      States from China and have

traveled extensively throughout the United States. Based upon your affiant's training and

experience, and knowledge of this investigation, this is indicative of trafficking/moving females

to different      massage parlor      locations. Moreover, a review of records conducted by              the

Department        of   Homeland Security revealed that multiple Asian females identified by law

cnforccnlcnlを ls clllplo)cd b)ヽ ヽi‖ iarns                tlpPctt「 prcscnt in thc t nitcd Statcs illcttt‖ 、


                        Derrartment of Homeland Securitv Immigration Review
              ６
        ＾′４




                  During the course of the investigation. over one hundred Chinese nationals have

been noted as having direcl ties           to Williams and/or    !     and any one of their suspected

businesses. However, for the purposes of this instant investigation, your affiant submitted to

Homeland Security Investigations,          I.only           the relevant names of the Chinese nationals

who have direct ties to the Pensacola area of operation as a result of Williams and/or               f
directing their movement to this area. Approximately 28 names (along with biographical

information, some of which was obtained from photographs located in Williams's Google

accormt pursuant to federal search warrant) were submitted for query within various immigration
 databases that are utilized by the Department            of Homeland Security. The results revealed the

 following similarities when queried:

                  a.   Approximately 16 females utilized a "last known address" within New York

                       with   12 females originating specifically from Flushing,           NY, despite all being

                       physically located at establishments in Florida. The other females utilized

                       various addresses in Califomia, Pennsylvania, and Florida.

                  b.   Approximately 19 of the females are considered aliens who are present in the

                       United States without permanent legal status to remain. A further review

                       indicated that these 19 Chinese nationals have applied for an immigration

                       benefit and have temporarily obtained said benefit as they await for their

                       upcoming review and inspection by an Immigration Judge.

                  c.   Two of the 28 females were not located at all in any immigration databases.

          27.     Based on speaking with law enforcement officers assisting in this investigation and

 with others, your affiant knows that if a foreign national/alien was to be admitted legally into the

 United States, that the name and identifying information belonging to the subject would be located

 within immigration databases, which demonstrates legal entry into the United States. Having not

 located two ofthe females noted above in various immigration databases,                  it is suspected that both

 of these females are either:      l) United States citizens      who were bom in the United States, or 2)

 illegal aliens who are not eligible to remain in the United States.

          28.     Based on speaking with law enforcement officers assisting in this investigation and

 with others, your afliant also knows that        a previous investigationa (conducted         by FBI New York




a The  previous investigation focused on violations concernirg the fiaudulent filings ofasylum applications on behalf
ofChinese nationals, which resulted in the convictions ofaftomeys and preparers responsible for arranging the benefits
for the women.
Division and United States Citizenship and Immigration Services) revealed information which

relates to the instant investigation conceming the "last known addresses" supplied by the women

to immigration services upon their application for an immigration benefit (see above paragraph

26a).

         29.        More specifically, Flushing, New York, was identified during the course of the

previous investigation to be a "hot bed" of illegal activity, that is, illegal aliens utilized various

Flushing, New York, addresses as a central address and point of contact while the illegal aliens

(who often worked as prostitutes) continued to move about the United States.

         30.        During the investigation operated out of New York, law enforcement leamed that

once mail would amive to a location. such as                            Flushing, NY," whoever resided

at the residence at the time would then contact the foreign national/alien who the mail was

addressed to in order to advise her of the intended communication. This method was utilized so

the alien could work elsewhere about the country and not have to remain at the location where

she had previously advised immigration       officials she would be residing.

         31    Severd aliens in thc instant invcstigation utilized an address On                 ,

Flushing, New York, and a majority of the aliens overall utilized an address in Flushing, New

York,   as a last   known address in order for immigration officials.

                                   Google Account Search Warrant

         32.    On or about October 1,2018, your affiant obtained a f'ederal search warrant for

Williams's Google account                                                and served the search wamant

on Google,    Inc. on or about November       7, 2018, Google, Inc. responded to the search wamant

and provided your affiant with the content               of the Google Drive associated with
        33.     Williams's Google account contained images of the front and interior of 127 N

New Warrington Road, Pensacola, FL 32506, images of Bank of America Merchant Service

documents conceming Asia Pro Walk in Massage, a bill from AT&T addressed to Asia Pro Walk

in Massage, and an Escambia County business tax receipt for Asia Pro Walk in Massage. All of

the documents listed Asia Pro Walk in Massage      LLC's address   as 127 N   New Warrington Road,

Pensacola, FL 32506.

        34.     Williams's Google account contained images of IRS correspondence conceming

an employer identification number for      All Pro Walk in Massage LLC,       correspondence from the

City of Fort Walton Beach addressed to All Pro Walk in Massage LLC, Bank of America bank

statement of   All   Pro Walk in Massage LLC, and a water bill addressed to   All   Pro Walk in Massage

LLC. All of the documents listed All Pro Walk in Massage LLC's address as 126 Shell Avenue

SE, Fort Walton Beach, FL 32548.

       35.      Williams's Google account contained IRS Forms 1099-MISC issued by All Pro

ヽ1̀llk in ヽ1を lsstltC     l̲LC t()                                   ヽ'our tlitlant kno、 、s bascd()n


inlirrnration pror idcd br ll{S-(.1   I.           Forms 1099-\llS(' are inlbrmatir)n rctums oliLrl

filed by employers to report payments to independent contractors. Your affiant further knows

that unscrupulous employers often falsely report their employees as independent contractors in

an effort to evade the collection and payment of employment taxes and./or attempt to shield

themselves from the employment or activities of their employees.

       36.       Williams's Google account also contained images of checks drawn of the All Pro

Walk in Massage LLC bank account made pay.able to f                    lhat noted 126 Shell Avenue.

Sorne olthesc checks appear to have been photographcd with envelopes addressed In          I
that list Williams as the sender (see irnage below). Your affiant believes these payments are

related to the rental of 126 Shell Avenue SE,    Fort Walton Beach, FL 32548, by Williams.




       37.   Williams's Google account contained images of Commercial Liability Insurance

conceming All Day Walk in Massage and       f.              multiple client comment cards of All

Day Walk in Massage, and an invoice from                                   addressed to   Williams

at 3268 Fordham Parkway, Gulf Breeze, FL 32563.           All of   these documents conceming   All

Day Walk in Massage LLC listed its address as 3268 Fordham Parkway, Gulf Breeze, F'L

32563. Williams's Google account also contained an image of a check drawn on the All Day
                                                                                           ‐
Walk in Massage LLC bank account made payable to                                 and noted 3268

Fordham Pkwy" in the memo line. The check appears to have been photographed along with a

UPS shipping label addressed to                     and lists Williams as the sender. Your affiant

believes this check was for the rental or insurance of3268 Fordham Parkway,      Gulf Breeze, FL

32563, by Williams.

       38.   Williams's Google account contained photographs              ol   various documents

pertaining to violations ranging from unlicensed massage workers to prostitution at multiple

massage parlor   locations. Specifically, williams had the following documents in the account:
a.   A photograph ofa document from the Florida Department ofHealth dated June

     29, 2016, indicating                                          had been arrested for

     practicing massage therapy without a license at Health First Florida, 6871

     Southpoint Parkway, Jacksonville, Florida. Additionally, the document stated

     the females admitted to using the buljness locltion as their primary domicile,

     as evidenced by mattresses, personal hygiene items, pillows, suitcases with

     clothes and a refrigerator with food.

b. A
                          \ii
         Preliminary Hed.,ring Notice Summons for Criminal Case and a police
                                            ta
     conrplaint tltrcurncnt pcrtaininu ttr a prtistitution arrest on   f                Thni
                                                                                   "t
     Massage, 39 West Main Street, Camegie, Pennsylvania, by the Allegheny

     Police Department and Camegie Police Department.

     A photograph of an "Order Vacating And Setting Aside Conviction" from

     Duval County. Jacksonville. Florida. ref'erence case number           l6-2016-I
     I                The case numbcr pertains to a criminal charge of ..Ol}'ering for

     Prostitution" against                       from September 5,2016.

d.   Two Florida Department of Health Case Summary records (DOH-Form200)

     citing: 1) the Massage Establishment, Massage University Boulevard LLC,

     1832 University Boulevard South, Jacksonville, Florida, and 2) massage

     therapist   I              riith attcrnpting to inducc a client in serual rriscunduct

     and attempting to engage in sexual misconduct, respectively.

e.   Photographs     of various forms of identification such as passports,       massage

     licenses    for Florida and Pennsylvania, driver's licenses for New york,
     Pennsylvania, Florida, Califomia and Georgia, Social Security cards,
                        identification cards for New York, employment authorization cards and

                        Permanent Resident cards for approximately three dozen Asian females.

                        Various documents such as Articles of Incorporation, business licenses, utility

                        bills, checks, and bank statements linked to approximately 20 massage parlor

                        locations in Pennsylvania, Florida, and Massachusetts.

                        Photographs of Williams working on several massage parlor locations, and

                        doing various construction jobs and maintenance tasks, such as building walls,

                        plumbing, and hanging signs.

                        Photographs of handwritten ledgers on lined paper listing the initials of the

                        Asian females and the dates, times and "tips" for massages.

                   i.   E-mails for airline tickets purchased for Asian females from New York to

                        Florida.

            39.    Williams's Google account contained intemally taken                screenshots   of a cellular

    telephone, as well as extemally taken screenshots of other cellular telephones. There were also

    screenshots/photographs taken      ofa Windows HP laptop, in which screenshots showed searches

    for real estate properties in Tampa and Panama City, Florida, research for Google Ad Words for

    Tampa Walk In Massage location with another other open tab titled "Massage in Pana...".

                                     Airline Transoortation of Aliens

            40.    A review of Williams's Google account along with Williams's American Express

    credit cards statements revealed Williams purchased approximately 24 airline tickets for over a

    dozen Asian females between        Apil   2017 and october 2017        .   A majority of the airline tickets




5   American Express account belonging to David Williams ending in 1000.
purchased were to/from New York                     (La Guardia Airport and JFK Airport) with Florida

destinations.

        4l   .   Three of said Asian females,

previously tied to massage parlors operated by Williams. Additionally,

been previously anested for prostitution in Jacksonville, Florida.

                      Jacksonville Sheriff          s   Oflice - Prostitution Investigation


        42.      In July 2018, a prostitution investigation was conducted by the                  Jacksonville

Sherriffs Office (JSO), at the          massage parlor locations        of 6715 Wilson Boulevard and      1832

University Boulevard, in Jacksonville, Florida. The investigation resulted in the arrest of an Asian

female at each location after the investigator was offered sexual favors in exchange for money.


                                       67 I   5 ll'ilson Boulevard Location


        43.      During the arrest at 6715 Wilson Boulevard, known as Wilson Massage, LLC, the

i\sian lenrale. latcr idcntillcd                                                        producetl a   Ne* York
                                   "r
State driver's license numbe,      f                    and a massage licent"   f.
        44.      A   massage license.         f.             expiring on 08/31/2019. tbr   f           was also

located at the business location.        !         was not present at the time of the arrest.

        45.      Investigators observed surveillance cameras in the business, which appeared to be

monitored remotely as there were not any monitors on site to view what the surveillance carneras

were capturing.
                                          -.




r
        46   Additiく )nall、 ̲as in、 cstigators、 crc cscolting日 ￨￨l oul of thc busincss,‐

pulled away from the investigator, went up to one of the surveillance cameras mounted on the

wall, and began speaking in Chinese into the camera.

                                  I 8 3 2 Univers ity Boulevard   Location

        47.       During the arrest at 1832 University Boulevard, knorvn as Massage University

Boulevard. an Asian female later identified as                                                     produced

a New York state driver's license number       I             f         atso produced a massage license


I            expiring on oti/l I /2019.

        48.       According to the Department of Homeland Security.          !         rvas residing   itlegally

in the United States.

        49.       Two other Asian female workers were identified in the business during the arrest:


                                                                  produced a New York driver's license

               nu,rb"rf              and a massagc liccnse   f.                  cxpiring on 08/.ll/2019.

                                                                  produced a Florida leamer's license

              nu.b", f                       and   a   massage li""nse           f,            expiring on

               0813U2019.


       50     Ta,r receipts and Florida Limited Liability information present at the massage

business listed   f         as the owner and registered agent.


       51.    Investigators also observed the massage parlor was being used as a place of

residence. Investigators observed in a separate room designated for the Asian females to sleep,

clothing hanging in the laundry room, a fully stocked kitchen, beds with sheets and other personal

items. Two surveillance cameras were also found inside the business near the room where the

Asian female workers slept.
            52.    The Business Tax Receipt listed the following information: Name: Massage

    University Boulevard LLC.,                            Address: 1832 S. University Boulevard Suite S,

    Jacksonville, FL. 32216.

            53.    At both Jacksonville massage locations, investigators observed hand written             pagesT


    (i.e. joumals and/or ledgers) with names or initials next to lists of times and monetary amounts,

    indicating the number of sales the m.rssage therapist made each day. There were also a small

    number ofsales receipts found within each business showing payments from individuals through

    credil card transactions.


                                   Clearwater Police Prostitution Investisation

            54.    In August 2018, the Clearwater Police Department received a tip from a former

    employee of Asian Massage Clearwater, LLC,2106 Drew Street #104, Clearwater, FL 33765.

    The tipster advised that at least two females were sleeping and showering at the business and the

    tipster left the business because the owner demanded that the tipster work long hours and forced

    the tipster to live at the massage parlor. The tipster advised the female owner's "boyfriend" is

    Williams. The Clearwater Police Department also received           an anonymous letter sent to the police

    station advising that illegal services are being offered at the massage parlor located at 2106 Drew

    Street #104, Clearwater. The letter indicated that a male and a female are running the massage

    parlor and stated   "l hope that more girls will not get hurt anymore."

           55.     On or about November 29,2018, the Clearwater Police Department (CPD) and

    Florida Department of Health and Code Enlorcement (DHCE) conducted a special detail at Asian

    Massage Clearwater located at 2106 Drew Street          #104. While surveilling the business, officers


7
  The handwritten pages photographed by Jacksonville Shedffs Oflice at both locations were identical to the ledgers
discovered during a trash cover in August 2018 fiom All Day walk-ln Massage, 3268 Fordham parkway, Gulf
Breeze, Florida.
observed five separate customers enter and exit the business, all of whom were male. Thereafter,

CPD sent two undercover officers into the massage parlor to receive massages. One of the

undercover officers received a massage and was offered prostitution services. Specifically, upon

entering the business, the undercover officer (UCO) was met at the front counter by an Asian

f-emale later identified ut                      !       asked the UCO    if he *'anted a massage      and

adviscd that it would be S60 UCO agrecd and pro宙 ded lll with S60 UCO waslcd to a

massage room and was told to take       otf his clothes. During the massage. !         asked the UCO
                              -.
"what do you want?" UCO replied "an).thing." Thereafter,           !     made a stroking gesture with

her hand and asked "does it r,r'ork?" [JCO responded alfirmatively and     !      immediately grabbed

the UCO's genitals under his towel and underwear. UCO ended the encounter and                      !
requested a "$20     tip." Your affiant believes,    based upon the investigation to date, that   "tip"   is

parlance lor monetary payment for illicit sexual services.

         56.    Atier the prostitution otter   b1'!.      Cf'O oflicers entereri the massage parlor to

anest   I.      While inside the business. CPD and DHCE identified two other Asian females who

were present,                                                  The officers observed that the massage

parlor had a back room with blankets and pillows; there were also facilities for cooking, eating,

and showering. It was evident to the officers on scene that at least 2-3 people were living at 2106

Drew Street   #I   04, Clearwater. Officers also observed a ledger on the front desk that appeared to

be a daily sheet documenting the activities ofeach       ofthe three females, including the beginning

and ending times ofmassages and dollars collected.

         57. !       agreed to speak with the officers and advised that she was brought to 2106 Drew

Strcct#104.from Mね        mibv Wnlams whL dscusSng WIhams,■                     :Ю Oked at onc ofthc

security cameras inside of 2106 Drew Street #104, and advised that williams probably saw the
officers on the camera. Officers observed security cameras mounted in the entryway and in the

hJlway lcading to thc massagc rooms Whcn askcd bv thc omccrs how shc is paid,■                     statcd


that she splits the money with Williams. At approximately 12:45 AM, while officers were

finishing their detail at 2106 Drew Street #104, they observed Williams pull into the parking lot

h hs 2016 Ford「 150 bca五 ng Fぬ Hda tag■ ■■.but williams ddn'tc対                     t hsvchdc SOmc

CPD officers relocated and initiated surveillance of Williams. After all CPD officers had

departed 2106 Drew Street #104, the surveillance team observed        Williams exit his vehicle along

with                                          At approximately 2:30 AM, officers observed Williams

and    !    depart thc nlassage pr.lu.,   f             remained inside.

                          Okaloosa Sheriff s Ofrice Prostitution Investisation

           58.   Between on or about      March27,20l9, and April 3, 2019, the Okaloosa County

Sheriffs OfIice (OCSO) in Northem Florida conducted          a special detail   to investigate reports of

prostitution occurring at   All Pro Walk in Massage LLC, 126 Shell Avenue SE, Fort Walton

Beach,     FL 32548. An undercover OCSO investigator, with a recording device and a radio

transmitter, entered the business and requested a massage. The investigator received a massage

and was not offered prostitution services.        A few   days later, a different undercover OCSO

investigator entered the business and requested a massage. During the massage, the investigator

was offered prostitution services for an extra       $40. During this      encounter the investigator

possessed a digital recording device.


                       Gainesville Police Department Prostitution Investisation

           59.   On or about July 1, 2019, Gainesville Police Department (GpD) conducted               a

prostitution detail at Tokyo Massage, 211 SW 4s Avenue, Suite 5, Gainesville, Florida. During

the prostitution detail, an undercover officer went into the massage parlor and purchased a $40
massage. During the massage, the massage therapist offered to perform a sexual act on the

undercover officer. The undercover officer declined lhe offer.

          60.    During the prostitution detail, the undercover officer noticed the front door to the

massage parlor was kept locked. The front door was unlocked and opened by an Asian female

each time a customer arrived and/or left the massage parlor.

                                           Trash Covers

          61.    In July and August 2018, law enforcement collected refuse from a trash receptacle

beside the street at 3268 Fordham Parkway,                 Gulf Breeze, FL 32563. Your affiant discovered

numerous hand-written ledgers that appeared be an accounting of daily revenues (see image

below). The ledgers appeared very similar to the ones observed by CPD at 2106 Drew Street

# 104,   Clearwater. Your affiant notes that the typical amounts, $60 and $45, shown in the ledgers

collected from the refuse at 3268 Fordham Parkway, Gulf Breeze, FL 32563 correspond with

the arnounts the UCOs were charged at Asian Massage Clearwater.
                                 口
                                 ¨
                                 一




                                                      ル    12ュ
                                  い
                                  ¨




                                                      '′
                                   一
                                   い




                                           ao t,Pl !t
                                   ヽ
                                   ︵
                                    一

                                            ︐
                                    一
                                     ︹


                                                ０
                                                ︑ ０
          62.     Your affiant also discovered two Delta airline boarding passes for          I
 One boarding pass was from "NYC-La Guardia" to "Atlanta" on flight DL288l. and the other

 boarding pass was liom "Atlanta" to "Pensacola" on flight DL1156. The date of the boarding

 passes was     "30 JUL," without reference to a year.




         63.      Your affrant knows, based on his knowledge and experience, that owners and

 managers of businesses, both legal and illegal, typically maintain records that document their

 income and expenses. Your affiant finds it reasonable to believe that financial records, such as

 those found in the refuse collected fiom 3268 Fordham Parkway, Gulf Breeze, FL 32563 and

 observed by CPD at 2106 Drew Street #104, Clearwater,           will   be found at each   ofthe locations to

 be searched.

                                               Rub Maps Reviews

         64.      Based on your affiant's training and experience, Rub Mapss                is one of   many

 websites utilized to post reviews of massage parlors. The Rub Maps website, which is based in




8 Rub Maps is a subscription based service. Subscription rates are
                                                                   $19.95 monthly. Reviews can only be seen by
subscription paying customers.
Switzerland, states they arc the "lnternet's #1 massage parlor review site offering high quality

honest AMP reviews, written by real users.                        "


       65.            The reviews on Rub Maps provide information on the massage parlors' physical

location, contact information, rates, hours of operation, details ofthe massage by the user, rating

for the massage provider and the services performed. In the "Provider Details," there are

categories for a provider's ethnicity, age, height, eye and hair color, hair length, breast size,

implants, build, "rate ass," "kitty," etc. In the "Services Performed" section, there are pre-labeled

services such as: "Finger The PuSsy,"                     "Lick The Pussy," "Breast Play," "Blowjob," "Ass-Play,"

"Handjob," "Prostate Massage," etc.                      See     below example image:


         ‐
                …on         su―           宏          自由o●               X                          ご
         ―                                                                                    ―
                                            "3               ―                                         "饉             …
                      nd        ‐            "M"       R―                                 "    ・     ‑      311
         ―
        MaS3●                  ■
                 "PanOr Deb■
        ll&nl   lira in Oa alLmoolr fd a 50 nii,L m.ssala WE !,ttbd ty . ,rca mdd. alad Asi-t rady S!. tdt ma !o lra rooo y,ta t tyiled
        unE 3lr.   ilaLd rbl,iar rn8laga Ha m .ld slra (5a ard lttld rlly m83a!f,. Anoh. oddl|l cfrF . Jld 3ha pd hrn in ha r@m d
        saidrharvu.dd!aiaatInl0nlhuias'l5,rhuaa8.I[aguywardonaar'tdlhacamaDackinlomyroofiiot5mhub!unttanollrr
        crlslsrrr aellr sli q,t lin a a oon xd bld ma tha wal! ba baa il10 lnil|tas ux 900tl mdc I uD lo tlx bta{ I lgaaad and   sna cama
        !.d(and1016rr!ip.ld(.6niw?ralI$fibd,rdIllrraatad888JtJltli...ldIeatoagroqi,]ltl!ou|we!l.d..t.Naxt!n                            I
        wil .sx 1o. cFS nd xa wial ,ha airys Al it al I gol vna I carra to .r, 3o dl, tlr oh.r !oy6. Lot




                                                lF.G.o            &oin           a.I
                                                It..b.            Bffr           L-a-
                                                rrl.,E.h          g|.rrd.tkfigtt l(lry
                                                lda!              B                  r.b-



         a.rYlrltdnl        X.!'^.'x                                                 h...a. inng         ! :. :-r x




       …
       1‑ …                      .b● ●ち   ,1‑輛                   on"―       鈍 面      mlyむ          ndl■ ‐                 dに
                      "¨ "Wn・                            …                                                    ""―
       66.    The foltowing is a sample of reviews that were submitted for the lbllowing

locations linked to Williams and pertaining to the instant investigation:

                   Asia Pro Walk ln Massage, 126 Shell Ave, Fort Walton Beach, Florida, had

                   a   total of 10 reviews between December 2017 and May 2019. One or more            of

                   the reviews indicated the lollowing services were provided: handjob, prostate

                   massage, bare back blow job, breaslplay, kissing. lick the pussy and ass-play.

                   The extra tips ranged from $40.00 to      $   140.00.

                   All Pro Walk In Massage,2106 Drew             Street, #104, Clearwater, Florida, had a

                   total of four reviews between January 2018 and April 2019. One ofmore of the

                   reviews indicated the following services were provided: hand job, breast-play,

                   ass-play, finger the pussy and kissing. The extra tips ranged from $40.00 to

                   $r40.00.

              c.   Tokyo Massage, 211 SW        4th   Ave, Suite 5, Gainesville, Florida, had a total of

                   11 reviews between February 2018 and May           2019. One of more of the reviews

                   indicated the following services were provided: hand job, breast-play, ass-play,

                   prostate massage, kissing,   blowjob and finger the pussy. The extra tips ranges

                   from $40.00 to $100.00.

                   Massage University, 1832 University Boulevard S, Jacksonville, Florida, had a

                   total of 29 reviews between March 2016 and December 2018. Twenty five

                   reviews indicated a hand job had been performed. One or more ofthe reviews

                   indicated the following services were also provided: prostate massage, blowjob,

                   breast-play, kissing, finger the pussy and ass-play. The extra tips ranged from

                   $20.00 to $140.00.
                     Wilson Massage, 6715 Wilson Boulevard, Jacksonville, Florida, had a total     of
                     four reviews between April 2018 and May 2019. One or more of the reviews

                     indicated the following services were provided: hand job, breast-play, finger

                     the pussy and ass-play. The extra tips ranged lrom $40.00 to $60.00.

                     Oriental Peony,6817 Southpoint Parkway, #201, Jacksonville, Florida, had a

                     total   of   17 reviews between September 2015 and September     2017. All    17


                     reviews indicated a hand job had been performed. One or more ofthe reviews

                     indicated the following services were also provided: breastplay, ass-play,

                     prostate massage, blowjob, finger the pussy. The extra tips ranged from $30.00

                     to $100.00.

               g.    Asian Massage, 696 Warrenton Road, Fredericksburg, Virginia, had a total of

                     seven reviews between March 2018 and January 2019. One or more of the

                     reviews indicated the following services were provided: hand job, prostate

                     m.rssage, breast-play and ass-play. The extra tips ranged from $40.00 to $60.00.

                                          Financial Records Analvsis

       67.     During the course ofthe investigation, Bank of America Account ending in 0716

was identified as   Williams's primary personal bank account. Records show that Williams opened

the account on or about July 16, 2014. Analysis of the account revealed that between December

7,2017, and March 7,2019, the account received deposits totaling approximately $137,506.

Deposits to the account consisted primarily of cash and transfers from Bank of America account

ending in 8882.

        68.    Records obtained fiom Bank        of America show that on or about July 6,2017,

Williams opened Bank of America account ending in 8882. The account is a business checking
account titled    "AAA Pro   Sales   Corp."   On the account opening documents,   Williams identified

himselfas the President, Secretary, and Director ofAAA Pro Sales Corp. Analysis ofthe account

shows that between December           l,2Ol7,   and March 31,2019, the account received deposits

totaling $282,889. The account was funded primarily by transfers from Bank of America account

ending in 0716, cash deposits, and transfers from:
            ａ




                 Bank of America account ending in 9158, titled Asian Massage Clearwater LLC;
            ｂ




                 Bank of America account ending i12593, titled Asian Massage Tampa LLC;
            ｃ．




                 Bank of America account ending in 0616, titled Asia Pro Walk in Massage LLC
            こ




                 Bank of America account ending in8477, titled All Pro Walk in Massage LLC;
            α




                 Wells Fargo Bank account ending in 5386, titled All Day Watk in Massage LLC;
            ´
            ■




                 Bank of America account ending in 4461,    All Day Walk in Massage LLC.

       69        Bank of America records show that account ending in 9158 was opened in Destin,

Irlorida. on or about Norember 28.2017.          tl I.            and the account was titled Asian

Massage Clearwater     LLC.   The address listed on the bank statements is 2106 Drew Street. #104,

Clearwater, FL 33765. Analysis ofthe account revealed that between November 28,2017, and

February 27,2019, the account received deposits totaling approximately $163,349.00. These

deposits were in the form cash and linked merchant account transfers. During the course of the

investigation, it was discovered that each of Williams's massage parlors accepted credit and debit

cards as forms of payment for services rendered. when a customer's credit or debit card was

charged, the funds were deposited into the massage parlor's merchant account and then

automatically transferred to the corresponding massage parlor's bank account.

       70.       The funds appear to have been used to pay costs associated with operating the

massage parlor such as utilities, advertising, wages and to make payments to        williams.   The
monthly checks were written from the account to Asian females, who were paid between $1,200

and $1,500 per month. Your affiant identified checks to nine different Asian females, four       of
whom have been positively identified by law enforcement.

        71.    Bank ofAmerica records show that account ending in 2593 was opened on or about

April 6.20ltt. Ul   I.             and the account \\as titled Asian Massage Tarnpa LLC (see

paragraph 15 above, related to 704 Massachusetts Avenue). The address listed on the bank

statements is 10422 N Florida Ave., Tampa. FL 33612. Analysis of the account revealed that

between   April 6, 2018, and April 30,2019, the account received deposits totaling approximately

$144,599.00. These deposits were primarily in the form of cash and linked merchant account

transfers. The funds appear to have been used to fund cash withdrawals, pay costs associated with

operating the massage parlor such as utilities, advertising, rent, and wages, and to make payments

to Williams.

       72      Bank of America records show that account ending in 0616 was opened on or about

Octoberl2.20lT.bvf.andlhcaccountuastitledAsiaPro\\'alkinMassagcLLC.'l'he

address listed on the bank statements is 127 N New     Warrington Road, Pensacola, FL 32506.

Analysis of the account revealed that between October 12, 2017, and February 28, 2019, the

account received deposits totaling approximately $165,319.00. These deposits were in the form

cash and linked merchant account    transfers. The funds appear to have been used to fund      cash

withdrawals, pay costs associated with operating the massage parlor such as utilities, advertising,

rent, and wages, and to make payments to Williams. Your affiant identified checks to seven

different Asian females, three ofwhom have been positively identified by law enforcement.

       73.     Bank of America records show that account ending in 8477 was opened on or about

October 2, 2017,by                    and the account was titled   All Pro Walk in   Massage LLC.
The address listed on the bank statements is 126 Shell Avenue SE, Fort Walton Beach, FL

32548. Analysis ofthe account revealed that between October 2,2017, and February 28,2019,

the account received deposits totaling $191.237.00. These deposits were in the form cash and

linked merchant account transfers. The funds appear to have been used to pay costs associated

with operating the massage parlor such as utilities, advertising, rent, and wages, and to make

payments to Williams. Your affiant identified checks to five different Asian females, two        of
whom have been positively identified by law enforcement.

       74.    Wells Fargo Bank records show that account ending 5386 was opened on or about

Octobcr 23.2017,by               ,and thc accountistitlcd AH Dav Walk in Massagc LLC Thc

address listed on the bank statements is 3268 Fordham Parkway,           Gulf Breeze, F'L 32563.

Analysis of the account revealed that between October 23, 2017, and October 24, 2018, Ihe

account received deposits totaling approximately $93,424.00. These deposits were primarily in

the form cash and linked merchant account transfers. The funds appear to have been used to pay

costs associated with operating the massage parlor such as utilities, advertising, rent, and wages,

and to make payments to   Williams. Your affrant identified checks to four different Asian females,

two of whom have been positively identified by law enforcement.

       75.    Wells Fargo Bank records show that account ending in 5386 was closed on or about

October 24,2018. On or about September 24,2018, Bank of America account ending in 4461

was opened by                            and titled   All Day Walk in Massage LLC. The address

listed on the Bank of America statements is 3268 Fordham Parkway, Gulf Breeze, FL 32563,

so this account appears to have replaced the aforementioned Wells Fargo account upon closure.

Analysis of the account revealed that between September 24,2018, and January 31,2019, the

account received deposits totaling approximately $18,941. These deposits were primarily in the
form cash and linked merchant account transfers. Immigration queries were conducted and

rerciilecl rlrat      f            is not legallr l)rcsenl to rernain irt the   t   nitc(l Statcs il'encountcled tlue to

the fact that     !         overstayed the terms   olher visa which expired on or around.lune 2015.

         76.          The multiple bank account analysis revealed a pattem of payments to Asian

females. Most of the payments ranged between $1,200.00 and $1,500.00. The checks often noted

"base pay" and/or the address of the mnssage parlor in the memo                        line.   Based on your affiant's

knowledge of the investigation and analysis of bank records, your affrant believes these checks

to be salary payments to               masseuses who     work at Williams's massage parlors. Your affiant

observed that the accounts didn't contain checks to every mruseuse known to have worked at

Williams's        massage parlors. For example. no checks rvere made pal.able to                 f,       the massage

thcrapist tlrrcstcd b)(PD ()r                       anothcr lllassagc thcrapist cncountcrcd b、             (I)D   ヽour

affiant knows, based on his knowledge and experience, and conversations with Homeland

Security lnvestigations           I,           that individuals u'ho illegally harbor aliens for financial gain

will often hold           debts over harbored aliens for things such as entry into the United States, housing,

food, transportation, and employment, among other things, and the aliens are often required to

repay these debts through labor.

         77   .       During the analysis of rhe subject massage parlor bank accounts. cash deposits to

the accounts were relatively rare. Often times weeks or months would pass between the cash

deposits. The cash deposits were typically in large even dollar amounts between $2,000.00 and

$10,000.00, and some were conducted outside ofthe geographic area of the massage parlor. For

example, multiple cash deposits made to the Asian Massage Clearwater account were conducted

approximately 500 miles away in Pensacola,                    FL.    Based on your affiant's knowledge and

experience, your afliant knows that small businesses typically deposit cash receipts on a regular
basis; often daily or weekly depending on the business. Based on your affiant's investigation and

analysis ofbank records, your affiant believes that cash generated by the subject massage parlors

accrue at the parlors until Williams visits the parlor to collect    it.   Your affiant believes that

Williams maintains the cash and deposits it as needed to the various           massage parlor bank

accounts, his AAA Services business bank account, and his personal bank account. In total, as

noted above and as leamed during the course ofthe investigation, over $1,000,000 has passed

through the relevant bank accounts that are linked to Williams and his       illicit activity since late

2017.

        78.   Your affiant believes Williams has tried to conceal his financial gain by directing

his eamings through a business bank account titled AAA Pro Sales Corp, as well as attempted to

conceal his ownership of the massage parlors by installing nominees as corporate officers and as

signatories on the massage parlor bank accounts. Lastly, Williams used funds generated by

harboring illegal aliens to pay the salaries and expenses ofoperating the massage parlors, thereby

promoting the scheme, all in violation of Title 8, United States Code, Section 132a(a)(1)(A)(iii)

and Title 18, United States Code, Section 1956(h)   -   conspiracy to commit money laundering.

                              Recent Surveillance of Locations

        79.   On or about Juty 9, 2019, your affiant leamed through surveillance conducted by

law enforcement personnel that Williams was observed at 7055 Fairlietd Drive, Pensacola,

Florida. Williams   was observed on the front porch smoking a cigarette and his vehicle has been

observed parked at the location at various hours of the day. Through the surveillance, it appears

as though Williams is currently residing at 7055 Fairlield Drive, Pensacola, Florida.

Moreover, on or about July 3 and July 30, 2019, United States Magistrate Judge Elizabeth M.

Timothy authorized tracking warrants for the cellular telephone of Wiltiams. During the month
of July 2019, your affiant has surveilled Williams appearing to reside at the 7055 Fairfield

Drive location   as    well   as traveling back/forth   to the Tallahassee and Tampa areas (which are

cities both known to have massage parlor locations related to Williams, as enumerated in

paragraph l4 above). In addition, surveillance ofall five relevant locations within the last thirty

days reveals they all remain active massage       parlors that is:

          A-1.704 Massachusetts Avenue, Pensacola, Florida 32505

         A-2. 7055 Fairlield Drive, Pensacola, Florida 32505

          A-3.   127   N New Warrington Road, Pensacola, Florida 32506

         A-4. 126 Shell Avenue SE, Fort Walton Beach, Florida 32548 and

         A-5. 3268 Fordham Parkway, Gulf Breeze, Florida 32563

Indeed, Williams has been electronically surveilled near what appears to be one of his most

recent massage parlors         -   704 Massachusetts Avenue, Pensacola, Florida 32505. The

aforementioned cellular telephone lracking warrant has placed, within the past two weeks,

Williams on Massachusetts Avenue, and your affiant has surveilled an Asian female located

there behind a chain link fence topped with razor wire (see below):
         80.    Based on the facts and circumstances set forth in this affidavit, you affiant believes

 there is probable cause to believe 1) Williams is harboring illegal aliens for commercial and

 private financial gain, 2) Williams is conspiring to launder the proceeds from the illicit massage

 parlors, and 3) Williams is utilizing interstate commerce facilities in managing his prostitution

 business - all in violation of federal   law. In sum, Williams owns/operates multiple       massage

 parlors that are held in nominee names, he staffs them with Asian females and said females engage

 in illicit sexual acts with massage customers (and the females appear to be illegally present in the

 United States), and he utilizes bank accounts associated with the massage parlors to clean the

 funds gamered from the criminal activity. This has been ongoing for multiple years. The

 foregoing affidavit establishes there is probable cause. to believe that evidence and fruits of

criminal activity, more particularly described in Attachment B, currently exists, and will be found

within the locations to be searched, more specifically described in Attachments A-1, A-2, A-3,

A-4, and A-5.

       Your affiant declares under penalty of pe{ury that the facts stated above are true and

correct to the best ofyour affiant's knowledge and belief.




                                              John W. Canning
                                              Special Agent
                                              Federal Bureau of Investigation


SUBSCRIIIEI) and S\\-ORN ro hclbre mc this       f        dal ol'AugLrst. 20i9.



                                              Hope T. Cannon
                                              United States Magistrate Judge
                                              Northem District of Florida
